UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-1793



M. MAUREEN POLSBY, M.D.,

                                              Plaintiff - Appellant,

          versus


THOMAS CHASE, Dr.; IRWIN J. KOPLIN, Dr.; MARK
HALLETT, Dr.; DANIEL R. WEINBERGER, Dr.;
GIOVANNI DICHIRO, Dr.; MARINOS DALAKIS, Dr.;
RICHARD E. CARSON, Dr.; MURRAY GOLDSTEIN, Dr.,
in his official capacity as Director of the
National Institute of Neurologic and Commu-
nicative Disorders and Stroke; JAMES B.
WYNGAARDEN, Dr., in his official capacity as
Director of the National Institute of Health;
DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
88-2344-DKC, CA-94-3078, CA-93-3857)


Submitted:   September 29, 1998           Decided:   October 21, 1998


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.
M. Maureen Polsby, Appellant Pro Se. Kathleen McDermott, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     M. Maureen Polsby, M.D., appeals from the district court’s

final order granting judgment in favor of the Defendants in her

employment discrimination action under Title VII of the Civil

Rights Act of 1964, as amended. With respect to Polsby’s claims of

discrimination occurring during her employment at the National

Institutes of Health, our review of the record discloses no re-

versible error. Accordingly, we affirm on the reasoning of the

district court. Polsby v. Chase, Nos. CA-88-2344-DKC; CA-94-3078;

CA-93-3857 (D. Md. Mar. 29, 1996).

     Polsby’s claims regarding post-employment acts of retaliation

were dismissed by the district court on the basis of this Court’s

decision in Robinson v. Shell Oil, 70 F.3d 325 (4th Cir. 1995) (en

banc). The Supreme Court reversed this decision while Polsby’s

appeal was pending. See Robinson v. Shell Oil, 519 U.S. 337 (1997).

Nevertheless, any error in applying the former standard was harm-

less as our review of the record reveals that the evidence failed

to support her claims of post-employment retaliation. Accordingly,

we affirm the dismissal of these claims as well. We grant Polsby’s

motion to supplement her informal brief, deny her motion to place

her appeal in abeyance, and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-




                                3
rials before the court and argument would not aid the decisional

process.




                                                        AFFIRMED




                               4